The action stood over for advisement to this term ; and now

The Court

observed, that this action of trespass vi et armis, could not be maintained against the defendants as assessors, *201* if the plaintiff was by law liable to be assessed by them for [ * 240 ] any estate. Certainly not merely because he is overrated. So that the only question to be decided was, Was he liable to be taxed in the town of Newburyport at all ? On this question they had no doubt. He hired a store in that town, and he sold merchandise, and he fitted ships there. For all the stock in trade, which he negotiated and managed in Newburyport, he was regularly taxable there For his business as an underwriter, and for his shares in the stock of insurance companies, banks, and other incorporated funds of that kind, he was to be taxed by the assessors of the town of Newbury, of which he was an inhabitant.
It appears, then, that the only subject of the plaintiffs complaint is that he was overrated; and for this he should have pursued the remedy provided by the statute.

Plaintiff nonsuit.